J-S12040-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
             v.                           :
                                          :
JAMES W. ROSS,                            :
                                          :
                   Appellant              :          No. 1192 MDA 2016

                   Appeal from the PCRA Order May 20, 2016
               in the Court of Common Pleas of Dauphin County,
               Criminal Division, No(s): CP-22-CR-0000996-1997

BEFORE: PANELLA, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED APRIL 13, 2017

        James W. Ross (“Ross”) appeals, pro se, from the Order dismissing his

second Petition filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        In January 1998, Ross was convicted of rape of a child, incest,

involuntary deviate sexual intercourse with a child, aggravated indecent

assault – complainant less than 13 years of age, indecent assault –

complainant less than 13 years of age, and corruption of minors. 1 The trial

court sentenced Ross to an aggregate term of 36 to 180 years in prison.

This Court affirmed Ross’s judgment of sentence on May 21, 1999.         See

Commonwealth v. Ross, 739 A.2d 591 (Pa. Super. 1999) (unpublished

memorandum).




1
    18 Pa.C.S.A. §§ 3121(c), 4302, 3123(b), 3125(a)(7), 3126(a)(7), 6301.
J-S12040-17


     Ross filed his first pro se PCRA Petition in May 2000. The PCRA court

appointed Ross counsel, who subsequently filed a Petition to Withdraw and a

Turner/Finley2 “no-merit” letter.   The PCRA court dismissed the Petition.

This Court affirmed the dismissal, and the Pennsylvania Supreme Court

denied allowance of appeal. See Commonwealth v. Ross, 792 A.2d 618

(Pa. Super. 2001), appeal denied, 798 A.2d 1289 (Pa. 2002).

     Ross filed the instant pro se “Motion for Post Conviction Collateral

Relief” on February 26, 2016. The PCRA court entered a Pa.R.Crim.P. 907

Notice of Intent to Dismiss, to which Ross, pro se, filed a Response.       The

PCRA court dismissed Ross’s second Petition as untimely filed. Ross filed a

timely Notice of Appeal.3 The PCRA court subsequently filed a Statement in

Lieu of a Pa.R.A.P. 1925(a) Opinion, relying on its May 2, 2016 Opinion.

     On appeal, Ross raises the following questions for our review:

     I. Does the [PCRA] court’s dismissal of the properly[-]filed PCRA
     Petition constitute a violation of [Ross’s] right to due process and
     equal protection of the law[,] as guaranteed by the Pennsylvania
     and United States Constitutions?

     II. Did the [PCRA] court err in dismissing the properly[-]filed
     PCRA Petition without conducting an evidentiary hearing?

Brief for Appellant at 6 (issues renumbered, some capitalization omitted).

           We review an order dismissing a petition under the PCRA
     in the light most favorable to the prevailing party at the PCRA

2
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
3
  The PCRA court did not order Ross to file a Pa.R.A.P. 1925(b) concise
statement of matters complained of on appeal.


                                 -2-
J-S12040-17


      level. This review is limited to the findings of the PCRA court
      and the evidence of the record. We will not disturb a PCRA
      court’s ruling if it is supported by evidence of record and is free
      of legal error.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      Initially, under the PCRA, any PCRA petition, “including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final[.]” 42 Pa.C.S.A. § 9545(b)(1) (emphasis added). A judgment

of sentence becomes final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” Id. § 9545(b)(3). Additionally, “[i]f the petition is determined to

be untimely, and no exception has been pled and proven, the petition must

be dismissed without a hearing because Pennsylvania courts are without

jurisdiction to consider the merits of the petition.”      Commonwealth v.

Perrin, 947 A.2d 1284, 1285 (Pa. Super. 2008); see also Commonwealth

v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010) (stating that a court may not

address the merits of the issues raised if a PCRA petition is not timely filed).

      Ross concedes that his Petition is facially untimely, as he filed the

Petition more than 15 years after his judgment of sentence became final.

Brief for Appellant at 8-9.

      However, Pennsylvania courts may consider an untimely petition if the

appellant can explicitly plead and prove one of three exceptions set forth


                                   -3-
J-S12040-17


under 42 Pa.C.S.A. § 9545(b)(1)(i-iii).   Any petition invoking one of these

exceptions “shall be filed within 60 days of the date the claim could have

been presented.” Id. § 9545(b)(2); Albrecht, 994 A.2d at 1094.

      We will address Ross’s claims together. In his first claim, Ross points

to this Court’s decision in Commonwealth v. Ruiz, 131 A.3d 54 (Pa. Super.

2015)4 as a newly-discovered fact, and asserts that his sentence is illegal

based upon Alleyne because he was subject to a mandatory minimum

sentence under 42 Pa.C.S.A. § 9718. Brief for Appellant at 9-12, 17. In his

second claim, Ross contends that the trial court erred by dismissing his

Petition without conducting an evidentiary hearing because his Petition

alleged new facts that, if true, would entitle him to relief. Id. at 18. Ross

also argues that “an offender whose judgment of sentence becomes final

prior to the Alleyne decision is subject to unequal treatment … without a

rational basis.” Id. at 18-19.

      Initially, judicial decisions cannot “be considered newly-discovered

facts which could invoke the protections afforded by section 9545(b)(1)(ii).”

Commonwealth v. Cintora, 69 A.3d 759, 763 (Pa. Super. 2013); see also

Commonwealth v. Watts, 23 A.3d 980, 987 (Pa. 2011) (stating that

4
   In Ruiz, this Court held that a petitioner is entitled to retroactive
application of the United States Supreme Court’s decision in Alleyne v.
United States, 133 S. Ct. 2151, 2155 (2013) (holding that any fact that
increases the sentence for a given crime must be submitted to the jury and
found beyond a reasonable doubt), where he raises the claim in a timely
PCRA petition, and his judgment of sentence was not final prior to the date
of the Alleyne decision. Ruiz, 131 A.3d at 59-60.



                                 -4-
J-S12040-17


“subsequent decisional law does not amount to a new ‘fact’ under section

9545(b)(1)(ii) of the PCRA.”).       Additionally, the Ruiz decision does not

support Ross’s position, as his Petition is facially untimely, and his judgment

of sentence became final in 1999, well before the date of the Alleyne

decision.     See Ruiz, 131 A.3d at 59-60; see also Commonwealth v.

Washington, 142 A.3d 810, 820 (Pa. 2016) (holding that “Alleyne does

not   apply    retroactively   to   cases   pending   on   collateral   review”);

Commonwealth v. Miller, 102 A.3d 988, 995 (Pa. Super. 2014) (stating

that neither the United States Supreme Court nor the Pennsylvania Supreme

Court has held that Alleyne applies retroactively where the judgment of

sentence has become final, and that “though not technically waivable, a

legality of sentence claim may nevertheless be lost should it be raised in an

untimely PCRA petition for which no time-bar exception applies” (citation,

brackets, and ellipses omitted)).     Therefore, Ross has failed to plead and

prove the newly-discovered fact exception to the             PCRA’s timeliness




                                    -5-
J-S12040-17


requirement.5

      Because Ross failed to successfully invoke any of the exceptions

necessary to circumvent the PCRA’s timeliness requirement, the PCRA court

properly dismissed the Petition without a hearing. See Perrin, supra.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/13/2017




5
  Although Ross does not specifically cite the newly-recognized constitutional
right exception at section 9545(b)(1)(iii), he asserts that he is entitled to
retroactive application of Alleyne’s “new substantive rule” because he was
subject to an illegal mandatory minimum sentence. Brief for Appellant at
12-15. However, Ross did not file the instant Petition within sixty days of
the date that Alleyne was decided. See 42 Pa.C.S.A. § 9545(b)(2); see
also Commonwealth v. Boyd, 923 A.2d 513, 517 (Pa. Super. 2007)
(stating that “[w]ith regard to [a newly]-recognized constitutional right, this
Court has held that the sixty-day period begins to run upon the date of the
underlying judicial decision.”). Additionally, the rule in Alleyne does not
apply retroactively where the judgment of sentence is final.               See
Washington, supra; Miller, supra. Thus, Ross has failed to plead and
prove the newly-recognized constitutional right exception at section
9545(b)(1)(iii) based on the Supreme Court’s decision in Alleyne.


                                  -6-